Citation Nr: 1503155	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-28 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE


Entitlement to service connection for cervical spine disorder, variously diagnosed as degenerative arthritis of the cervical spine and cervical degenerative disc disease (claimed as neck condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1990 to December 1994, and from July 1996 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Upon review, in a March 2013 rating decision, the RO granted service connection for a back disorder, a right knee disorder, and a left knee disorder, each evaluated at 10 percent disabling, effective from January 26, 2006.  Since the information of record indicates that the Veteran has not filed a Notice of Disagreement contesting either the effective date or the level of compensation assigned for the back disorder and for the right and left knee disorders, following the grant of service connection, these discrete issues are no longer a part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the remaining issue on appeal is as listed on the cover page.

The Veteran originally requested a Travel Board hearing, but withdrew his request for a hearing in April 2014.  To date, the Veteran has not requested a hearing before a member of the Board (i.e., Veterans Law Judge).  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran's cervical spine disorder, variously diagnosed as cervical spine arthritis and cervical degenerative disc disease, was manifested to a compensable degree within the one-year following the Veteran's discharge from service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a cervical spine disorder, variously diagnosed as cervical spine arthritis and cervical degenerative disc disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.59, 4.71a, Diagnostic Code 5003 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for cervical degenerative disc disease is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service, if manifested to a compensable degree within one year following discharge from active military service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In the present case, there is no dispute that the Veteran has a current cervical spine disorder.  The report of a February 2005 VA x-ray of the cervical spine clearly reflects that mild degenerative changes were visualized involving C5-6; the impression, among other things, was of mild degenerative disc disease at the C5-6 level.  Similarly, when the Veteran was examined by VA in February 2014, the diagnosis was of degenerative arthritis of the cervical spine.  The report of a February 2014 VA examination reflects that arthritis was documented in the February 2014 imaging studies of the cervical spine, which were interpreted as showing (in relevant part) mild disc space narrowing at C5-6; the impression was of degenerative disc disease.  By way comparison, the February 2014 VA examiner noted that the post-service x-rays done in February 2005 showed mild degenerative joint disease at C5-C6, which he indicated were the same findings shown on the most recent VA imaging studies of February 2014.

Accordingly, based on multiple VA imaging studies of the Veteran's cervical spine, as interpreted by VA physicians in February 2005 and February 2014, the Veteran was found to exhibit mild degenerative arthritis at C5/C6 as early as February 11, 2005.  This evidence, as indicated by the February 2014 VA examiner, seems to reflect that the Veteran's current diagnosis of degenerative arthritis of the cervical spine has been associated with the diagnosis of cervical degenerative disc disease.  Since degenerative arthritis typically accompanies degenerative disc disease, as in this case, the Board finds that the medical evidence is at least in relative equipoise as to whether the Veteran had manifestations of degenerative arthritic changes of the cervical spine within one year of the Veteran's separation from active duty on February 14, 2004.  38 C.F.R. §§ 3.307, 3.309.

Relatedly, in order for the Veteran to establish service connection on a presumptive basis, this chronic disease must have manifested to a compensable (10 percent) degree within one year of the date of separation from service.  Here, the February 11, 2005, VA x-ray report discloses that the Veteran presented with a history of neck pain, reflecting that the Veteran was a parachute jumper in the military.  Moreover, when the Veteran was examined by VA in August 2009, he related that he has experienced neck pain since 1996 from being a paratrooper and his airborne training.  Consistently, the Veteran has alleged symptoms of neck pain since the time of his in-service parachute jumps.  The Veteran's military occupational specialty (MOS) for his second period of service was that of a parachute rigger.  His DD Form 214 and his service personnel records confirm that he received education for basic airborne and air load-drop inspector, and has been awarded the Parachutist Badge and the Parachute Rigger Badge.  The Veteran estimates that he had performed over one hundred jumps during service.  Hence, the Board finds the Veteran's description concerning the onset and continuance of his symptoms of neck pain is competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 U.S.C.A. § 1154(a) (West 2014).

When the evidence of record is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, it is apparent that the Veteran's degenerative arthritic changes of the cervical spine are manifested by pain, as demonstrated by the history of pain noted at the time of the February 2005 VA imaging studies, and the continued complaints of pain reported by the Veteran at the time of the August 2009 VA outpatient visit and the February 2014 examination.  As discussed above, the Veteran's account of experiencing pain in his neck within, and since, the first post-service year is accepted as both competent and credible.

Although the evidence of record does not indicate limitation of cervical spine motion to a degree to warrant a compensable evaluation (as set forth under 38 C.F.R. § 4.71a, the General Formula for Rating Spinal Disorders), it is "[t]he intention of the schedule to recognized painful motion with joint or periarticular pathology as productive of disability.  It is [also] the intention to recognize actual painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  As such, under Diagnostic Code 5003, a rating of 10 percent is for application for each major joint affected by limitation of motion, which is objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. §§ 4.71a, 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfles v. Derwinski, 1 Vet. App. 484, 488 (1991)).

Despite the absence of significant objective findings, it is the Board's judgment, nonetheless, that the record evidence creates a question as to the most appropriate rating for the Veteran's degenerative arthritis of the cervical spine within the one-year following his separation from service.  Considering the objective findings of degenerative arthritic changes at C5-6, as established by the February 2005 x-ray findings, and the Veteran's competent and credible accounts of pain existing since that same time, and resolving all reasonable doubt in the Veteran's favor, the Board determines that degenerative arthritic changes of the cervical spine were manifested to a 10 percent degree within the one-year following the Veteran's discharge from service on February 14, 2004.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1155, 5107; 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 4.9, 4.71a, Diagnostic Code 5003 (2014).  Accordingly, presumptive service connection for a cervical spine disorder, variously diagnosed as degenerative arthritis of the cervical spine and cervical degenerative disc disease, is warranted. 

In reaching this determination, the Board acknowledges the February 2014 negative nexus opinion supplied by the VA examiner.  The Board also observes a VA medical entry, indicating that in November 2005 the Veteran complained of right-side neck pain following a fight.  However, this VA entry reflects that the post-service fight occurred many months after the February 2005 x-ray studies, and thus would be insufficient to show a superimposed cause for the early x-ray finding of mild degenerative changes at C5-6.  Moreover, on balance, the evidence as whole essentially supports a finding that degenerative arthritic changes of the cervical spine were manifested to a degree of 10 percent within one year from the date of the Veteran's separation from service.  A finding of presumptive service connection, even though there is no evidence of such a disease during the Veteran's periods of service, is a basis alternative from that addressed by the February 2014 VA examiner.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In light of the foregoing, service connection for a cervical spine disorder, variously diagnosed as degenerative arthritis of the cervical spine and cervical degenerative disc disease, may be presumed to have been incurred in service.  Accordingly, the appeal is granted.



ORDER

Entitlement to service connection for a cervical spine disorder, variously diagnosed as degenerative arthritis of the cervical spine and cervical degenerative disc disease, is granted.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


